Case: 12-51255       Document: 00512274139          Page: 1     Date Filed: 06/14/2013




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                             FILED
                                                                            June 14, 2013

                                     No. 12-51255                           Lyle W. Cayce
                                   Summary Calendar                              Clerk



JOSEPH LEON BOWLES, III,

                                                   Plaintiff-Appellant
v.

RANGER LAND SYSTEMS, INCORPORATED; DAVID TODD WATSON,

                                                   Defendants-Appellees



                   Appeal from the United States District Court
                        for the Western District of Texas
                              USDC No. 6:12-CV-46


Before JONES, DENNIS, and HAYNES, Circuit Judges.
PER CURIAM:*
       Plaintiff-appellant Joseph Bowles, III, a Texas resident, brought a
personal injury action against defendant-appellee Ranger Land Systems, Inc.
(“Ranger”) in Texas state court based on allegations that he was injured in an
automobile accident involving a former Ranger employee in Kuwait. Ranger, an
Alabama corporation, removed to federal district court on the basis of diversity
jurisdiction and thereafter successfully moved to dismiss the suit for lack of


       *
        Pursuant to Fifth Circuit Rule 47.5, the court has determined that this opinion should
not be published and is not precedent except under the limited circumstances set forth in Fifth
Circuit Rule 47.5.4.
      Case: 12-51255    Document: 00512274139        Page: 2    Date Filed: 06/14/2013



                                    No. 12-51255

personal jurisdiction. In its order granting Ranger’s motion to dismiss, the
district court examined Ranger’s business contacts with Texas and reasoned that
those contacts were insufficient to subject Ranger to general personal
jurisdiction in the state. We affirm.
       “A ‘federal court sitting in diversity may assert jurisdiction if (1) the state’s
long-arm statute applies, as interpreted by the state’s courts; and (2) if due
process is satisfied under the fourteenth amendment to the United States
Constitution.’” Johnston v. Multidata Systems Int’l Corp., 523 F.3d 602, 609 (5th
Cir. 2008) (quoting Cycles, Ltd. v. W.J. Digby, Inc., 889 F.2d 612, 616 (5th Cir.
1989)). “Because the Texas long-arm statute extends to the limits of federal due
process, the two-step inquiry collapses into one federal due process analysis.”
Id.
       The Supreme Court “ha[s] differentiated between general or all-purpose
jurisdiction, and specific or case-linked jurisdiction.” Goodyear Dunlop Tires
Operations, S.A. v. Brown, 131 S. Ct. 2846, 2851 (2011) (citing Helicopteros
Nacionales de Colombia, S.A. v. Hall, 466 U.S. 408, 414 nn. 8, 9 (1984)). Here,
Bowles has not argued that specific jurisdiction exists and it is undisputed that
the alleged conduct giving rise to Bowles’ claims occurred in Kuwait and is
unrelated to any of Ranger’s contacts with Texas. We therefore focus solely on
general jurisdiction. See Johnston, 523 F.3d at 609.
       “General jurisdiction can be assessed by evaluating contacts of the
defendant with the forum over a reasonable number of years, up to the date the
suit was filed.” Id. at 610. “The contacts must be reviewed in toto, and not in
isolation from one another.” Id. “A court may assert general jurisdiction over
foreign (sister-state or foreign-country) corporations to hear any and all claims
against them when their affiliations with the State are so ‘continuous and
systematic’ as to render them essentially at home in the forum State.” Goodyear
Dunlop, 131 S. Ct. at 2851 (quoting Int’l Shoe Co. v. Washington, 326 U.S. 310,

                                           2
    Case: 12-51255     Document: 00512274139       Page: 3   Date Filed: 06/14/2013



                                   No. 12-51255

317 (1945)). “A corporation’s ‘continuous activity of some sorts within a state[]
. . . is not enough to support the demand that the corporation be amenable to
suits unrelated to that activity.’” Id. at 2856 (quoting Int’l Shoe, 326 U.S. at
318). “This circuit has consistently imposed the high standard set by the
Supreme Court when ruling on general jurisdiction issues.” Johnston, 523 F.3d
at 611. We have explained that “[t]he continuous and systematic contacts test
is a difficult one to meet, requiring extensive contacts between a defendant and
a forum.” Submersible Systems, Inc. v. Perforada Central, S.A. de C.V., 249 F.3d
413, 419 (5th Cir. 2001). “[E]ven repeated contacts with forum residents by a
foreign defendant may not constitute the requisite substantial, continuous and
systematic contacts required for a finding of general jurisdiction . . . .” Johnston,
523 F.3d at 609 (alterations in original) (quoting Revell v. Lidov, 317 F.3d 467,
471 (5th Cir. 2002)). “Random, fortuitous, or attenuated contacts are not
sufficient to establish jurisdiction.” Id.
      “We review de novo a district court’s determination that it lacks personal
jurisdiction.” Pervasive Software, Inc. v. Lexware GmbH & Co. KG, 688 F.3d
214, 219 (5th Cir. 2012). “The plaintiff bears the burden of establishing a
district court’s jurisdiction over a non-resident, but it need only make a prima
facie case if the district court rules without an evidentiary hearing.” Johnston,
523 F.3d at 609. “We resolve all relevant factual disputes in the plaintiff’s
favor.” Seiferth v. Helicopteros Atuneros, Inc., 472 F.3d 266, 270 (5th Cir. 2006).
      Ranger provides logistics services to U.S. agencies and other government
contractors at various locations within the United States and abroad. It is
undisputed that Ranger is an Alabama corporation with its principal place of
business in Huntsville, Alabama.         The district court based its personal
jurisdiction analysis on uncontroverted evidence submitted by Ranger in support
of its motion to dismiss. Although Bowles disagrees with the district court’s
assessment of the legal significance of Ranger’s contacts, he does not dispute the

                                         3
     Case: 12-51255        Document: 00512274139          Page: 4     Date Filed: 06/14/2013



                                        No. 12-51255

relevant jurisdictional facts, viz.: (1) six Ranger employees worked at two
military bases located within Texas; (2) Ranger employees sometimes work at
or participate in training programs at a Texas facility owned by British
Aerospace Engineering (“BAE”), a British military contractor; (3) a small
number of Ranger employees undergo processing at a U.S. military facility in
Texas prior to traveling to assignments overseas; (4) Ranger pays unemployment
and franchise taxes to the State of Texas; (5) Ranger’s website can be accessed
in Texas and contains email addresses for several Ranger employees.
       Examining Ranger’s Texas contacts in the aggregate, we conclude that
Bowles failed to make a prima facie showing of general personal jurisdiction.
Notably, Ranger does not maintain an office, bank account, or agent for service
of process in Texas. See Helicopteros Nacionales de Colombia, 466 U.S. at 411.
Arguably, Ranger’s most significant and sustained contact with Texas is the
presence of a small number of its mechanics employed at two U.S. military bases
within the state: Fort Bliss in El Paso and Fort Hood in Killeen.1 Cf. Goodyear
Dunlop, 131 S. Ct. at 2852 (holding general jurisdiction did not exist where, inter
alia, defendant corporations “ha[d] no . . . employees[] . . . in [the forum state]”).
Ranger is paid for its work at these bases through a clearinghouse located in
Georgia. Ranger has also had a small number of mechanics stationed at BAE’s
Military Truck Plant in Sealy, Texas, generally for periods of thirty days or less.
That a small number of Ranger’s employees happen to live and work in Texas
on projects related to Ranger’s dealings with the military or with other defense
contractors does not indicate a sustained business presence in the state. See


       1
         Like the district court, we assume without deciding that the presence of these
employees at federal enclaves within Texas is relevant to assessing Ranger’s contacts with the
state. Cf. Swanson Painting Co. v. Painters Local Union No. 260, 391 F.2d 523, 525-26 (9th
Cir. 1968) (concluding that defendant corporation “did purposefully avail itself of the privilege
of conducting activities within [the forum state], notwithstanding the fact that such activities
occurred mostly within the federal enclave” of a U.S. Air Force base).

                                               4
     Case: 12-51255        Document: 00512274139           Page: 5      Date Filed: 06/14/2013



                                         No. 12-51255

Johnston, 523 F.3d at 612-13 (holding defendant did not “ha[ve] a general
business presence in [Texas] based on the residence of two employees . . . [who]
work[ed] from home and report[ed] to supervisors located in Toronto, Canada”
because “[w]hile their presence [was] certainly a regular contact with Texas, it
[was] not substantial enough to create a general business presence in Texas”);
see also id. at 613 (citing with approval the conclusion in Ratliff v. Cooper Labs.,
Inc., 444 F.2d 745, 746-48 (4th Cir. 1971), that “no general jurisdiction [existed]
despite the fact that the defendant had five employees located in the forum
state”). The addition of Ranger’s other forum contacts does not change the
analysis. Neither Ranger’s payment of state employment-related taxes nor the
participation of Ranger employees in training and travel processing activities
within Texas suggest systematic business contact with the state, see Goodyear
Dunlop, 131 S. Ct. 2846; Helicopteros Nacionales de Colombia, 466 U.S. at 415-
16, nor does the fact that Ranger’s website provided email addresses with which
Texas residents, like other visitors to the site, could contact certain Ranger
employees, see Revell v. Lidov, 317 F.3d 467, 471 (5th cir. 2002); cf. Mink v.
AAAA Development LLC, 190 F.3d 333, 337 (5th Cir. 1999).2
       Accordingly, Bowles failed to establish that Ranger is subject to general
personal jurisdiction in Texas. The district court’s judgment is AFFIRMED.




       2
         Bowles also appeals the district court’s denial of his request for jurisdictional
discovery to further explore the nature of Ranger’s employees’ presence at the military bases
and the BAE facility. However, Bowles has made no reasonably particular allegations that
cast any doubt on the extent of those contacts, see Fielding v. Hubert Burda Media, Inc., 415
F.3d 419, 429 (5th Cir. 2005), which, as already explained, fall far short of establishing a basis
for general jurisdiction. The district court did not abuse its discretion in denying the discovery
request. See Seiferth, 472 F.3d at 276 (“[A] district court’s discretion in discovery matters ‘will
not be disturbed ordinarily unless there are unusual circumstances showing a clear abuse.’”
(quoting Alpine View Co. Ltd. v. Atlas Copco AB, 205 F.3d 208, 220 (5th Cir. 2000)).

                                                5